MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
This action was brought on October 13, 1911, to recover damages for a trespass by defendants upon lands belonging to plaintiff. Injunctive relief is also sought to restrain defendants from committing further trespasses in which it is alleged they were engaged at the time the action was commenced, and which, it is also alleged, they threatened to continue; The lands described in the complaint and alleged to belong to plaintiff consist principally of the alternate odd sections embraced within the limits of the grant made by Congress to the Northern Pacific Railroad *156(now Railway) Company in Rosebud county, aggregating about 160.000 acres. The public surveys have been extended over the whole area wherein these lands lie, except an area of about 40.000 acres. The alternate even-numbered sections and the unsurveyed portion, except small areas occupied by defendants and others as homestead settlements, and the sections granted to the state of Montana for the support of schools, are open, unoccupied lands belonging to the United States. Whether the school sections are under lease or are unoccupied does not appear. The plaintiff is the owner, by purchase from the railway company, of a portion of the lands described, and holds the remainder under lease. It is engaged in breeding, raising, buying and selling sheep, and is the owner of about 75,000 head, which are divided into a number of small flocks under the charge of herders and camp-tenders. Only small areas of its lands are inclosed. Within these inclosures are kept the work horses and dairy cattle necessary for the use of those employed in earing for plaintiff’s sheep. It is alleged in the complaint that plaintiff’s lands are well stocked with native grasses and verdure, and are mainly valuable for grazing purposes; that there are upon them numerous watering-places, natural and artificial, which the plaintiff maintains in order to enable it to use the lands for pasturing its sheep and other stock; that the lands constitute its entire winter range and that it needs all the grasses, verdure and natural hay growing thereon, and all the water and watering-places in order properly to care for its stock during all seasons of the year; that the defendants are engaged in breeding, raising, buying and selling sheep; that they own a large number which- they hold in smaller flocks in charge of numerous employees; that the defendants and their employees are well acquainted with the boundaries of plaintiff’s lands, but, notwithstanding such knowledge, during the months of June, July, August, and September, 1911, the employees, under the direction of defendants, deliberately and intentionally drove upon them several large flocks of sheep and held and pastured them there, thus consuming and destroying the grasses and verdure growing thereon, as well as the water in the watering *157places, to the great injury and damage of plaintiff; that, though the defendants and their said employees during the months, mentioned were repeatedly requested to desist from their trespasses, they have continued them and have informed the plaintiff that they intend to so occupy and use its lands in the future; that the damage thus done and being done to the plaintiff is irreparable, in that it' cannot be estimated in money, and that in any event the defendants are insolvent, and are therefore unable to respond in damages.
Upon presentation to him of the complaint at chambers the district judge made an order requiring the defendants to appear before the court at Forsyth on November 6, 1911, to show cause why they should not be enjoined pending the action from committing the acts complained of. The order put them under restraint until the hearing could be had. After some delay a hearing was had on November 25. The defendants appeared and filed their verified answer. In it they admit that they are engaged in breeding, raising, buying and selling sheep, and that they - hold them in charge of their employees, pasturing them upon the unoccupied public lands adjoining those of plaintiff, but deny that they have been guilty of the trespasses alleged in the complaint, or that they have informed the plaintiff that they intend to continue them, or that they are insolvent. They allege affirmatively that the plaintiff, by purchasing and leasing the odd-numbered sections from the railway company, has sought to put itself in a position to control all the intervening sections of the public lands and to exclude all other persons from using them for grazing purposes, thus creating a monopoly in itself of lands to the use of which the defendants and all others are equally entitled, and that this action and other similar ones brought by plaintiff and now pending were instituted in order to effect this purpose. It was stipulated that orders to show cause in five other actions brought by plaintiff against other defendants, the purpose of which is the same as that sought herein, should be disposed of at the same hearing, each of the defendants therein being accorded the privilege of submitting such evidence as was specially applicable to his case. *158The plaintiff did not introduce any evidence other than the documentary evidence of its title. Counsel offered three affidavits which tended to corroborate some of the allegations of the complaint, but upon objection by defendants these were excluded. The defendants, in addition to their verified answer, offered evidence to controvert the allegations of the complaint touching their knowledge of the boundaries of plaintiff’s lands, and tending to show that there are no markings thereon other than the corner posts and similar designations put in place by the government surveyors. They offered to show, also, that they occupy a homestead claim in an even-numbered section within the limits of the railway grant, that they have been accustomed to pasture their sheep upon the government land adjoining, and that in September, 1911, they were informed by one of the officers of plaintiff that they had no rights there or upon any other lands within the general limits of plaintiff’s holdings. Evidence was also offered to show that the plaintiff has caused a furrow to be plowed around the whole area within which its lands lie, and has heretofore denied the right of the defendants to pasture stock upon any of the lands within it, whether public lands or not. This evidence was all excluded as immaterial. Some of the defendants in the other cases were permitted to testify that, after they had ascertained that the plaintiff asserted the right to the exclusive use of all lands lying within the general boundaries including its lands, they moved their sheep, and had abstained from making use even of the government sections. All other evidence offered by the defendants in any of the actions was excluded. At the close of the hearing, there was no evidence before the court tending to show that the defendants in this case, or any of the associated eases, were pasturing sheep upon any portion of plaintiff’s lands at the time these actions were commenced, or that they were threatening to do so. The court nevertheless made an order directing the injunction to issue. An appeal was thereupon taken by the defendants in this ease; the others being left to abide the action of the court upon the one appeal. *159In pursuing the course he did, the district judge proceeded apparently upon the assumption that, having exercised his discretionary power to issue the restraining order upon the complaint alone, he should not thereafter hear evidence as to the propriety of issuing the injunction without hearing the whole case upon the merits. Section 6649, Revised Codes, provides: “An injunction order may be granted in the following cases: * * * (2) When it shall appear by the complaint or affidavit that the commission or continuance of some act during the litigation would produce a great or irreparable injury to the plaintiff.” The order granting it may be made upon the complaint alone or upon the complaint with affidavits. In either ease it must satisfactorily appear that sufficient grounds exist for granting it. (Id., sec. 6644.) “ If the court or judge deem it proper that the defendant, or any of the sevéral defendants, should be heard before granting the injunction, an order may be made requiring cause to be shown at a specified time and place, why the injunction should not be granted, and the defendant may in the meantime be restrained. Cause may be shown upon affidavits or oral testimony.” (Id., sec. 6647.) “Upon the hearing of a contested application for an injunction order, or to vacate or modify such an order, a verified answer has the effect only of an affidavit.” (Id., sec. 6649.) The purpose and office of the restraining order is merely to prevent - such injury as may occur before the hearing can be had and inquiry be made as to the truth of the preliminary showing made by the plaintiff. This is its only office. When the hearing has been had, its office is accomplished, and it is without further efficiency. If upon the hearing a prima facie case as to the truth of the charges of wrongful conduct by the defendant is not shown, the order should be set aside and the injunction refused. The court having chosen to give the defendants a hearing, it should have adjudged their rights by the ease made at the hearing.
The granting or refusing of an injunction in a particular case [1] is lodged in the discretion of the trial court; but this discretion must be exercised according to correct principles of *160law and evidence in a case properly presented. (Bennett Bros. v. Congdon, 20 Mont, 208, 50 Pac. 556; Butte & Boston C. M. Co. v. Montana Ore Pur. Co., 21 Mont. 539, 52 Pac. 375; 22 Cyc. 746.) And if the showing made by the evidence is insufficient to put the power of the court in motion — that is, if the grounds upon which the application is based are not satisfactorily shown to exist — it is beyond the power of the court to put the adverse party under restraint. (Butte & Boston C. M. Co. v. Montana Ore Pur. Co., supra.) It is not necessary that a case be made [2] which would entitle the plaintiff to relief at all events on final hearing. If he has made out a prima facie case, or if upon' the showing made it is left doubtful whether or not the plaintiff will suffer irreparable injury before his rights can be fully investigated and determined, the court ought to incline to issue the injunction and preserve the status quo.
The equity alleged in the complaint in this case is the repeated trespasses of defendants, accompanied by a threat to continue [3] them, with the result that the plaintiff will be deprived, pending the action, of the use of its lands for grazing purposes, and that the injury thus suffered cannot be adequately compensated in damages. The answer puts directly in issue all the allegations, not only of wrongdoing at any time in the past, but also as to any being done or threatened at the time the action, was commenced. In the absence of some evidence on the part of plaintiff to make out a case, it did not show itself entitled to preliminary relief. The denials in the answer, being directly responsive to the allegations of the complaint, were a sufficient showing of cause. (22 Cyc. 945.) Hence at the close of the hearing the court should have denied the injunction, because there was nothing before it to put its discretionary power in motion.
In their briefs counsel have sought to present and have determined the right of defendants to have access to the sections of government land by crossing over the lands belonging to the plaintiff; the defendants insisting that until the plaintiff has marked distinctly the boundaries of each section owned by it,. *161and designated the ways by which they may gain access, they ought to enjoy the right to cross plaintiff’s lands at will. Conceding it to be the rule in this state, established by the decisions in Monroe v. Cannon, 24 Mont. 316, 81 Am. St. Rep. 439, 61 Pac. 863, and Musselshell Cattle Co. v. Woolfolk, 34 Mont. 126, [4] 85 Pac. 874, “that one who knowingly and willfully drives his stock upon the lands of another, though uninclosed, is guilty of a trespass and must respond in damages at the suit of the latter,” they insist, further, that the plaintiff ought not to have relief because it is manifest that it is seeking, by the aid of a court of equity, to prevent defendants from enjoying the privilege of pasturing their stock upon any of the intervening sections of the public lands — a privilege which is accorded to all alike by the federal government — and thus to gain for itself a monopoly in these lands. It must not be overlooked, however, that the ultimate rights of the parties are not now before this court for decision. This is an action for damages for a trespass. It was pointed out in Musselshell Cattle Go. v. Woolf oik, supra, that in a ease in which the trespass complained of is repeated and willful, under circumstances showing that it will be continued and result in damage for which adequate compensation cannot be recovered in an action at law, equity will grant temporary injunctive relief. In that ease the sole question presented was whether a court of equity will interfere by injunction in any case to restrain a trespass. The question presented by this appeal is whether the plaintiff made out a ease which entitled it to the relief granted by the district court. We have shown that it has not. To go further and determine the ultimate rights of the parties would be to exercise the functions of the district court.
The sufficiency of the complaint to support a judgment for trespass was not submitted to the district court, nor was it submitted at the hearing in this court; neither was the sufficiency of the answer of the defendants to constitute a defense submitted to, or passed upon by, the district court. These are questions which must be determined in the first place by it.
*162For these reasons, the order of the district court is reversed and the cause is remanded.

Reversed <md remanded.

Mr. Justice Holloway concurs.
Mr. Justice Smith, being absent, did not hear the argument, and takes no part in the foregoing decision.